TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel*: Plaintiffs in actions pending, respectively, in the Central District of California and the Eastern District of Missouri have moved pursuant to Rule 7.4, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001), asking the Panel to vacate its orders conditionally transferring the actions to the Northern District of Georgia for inclusion in MDL No. 1845. Defendant *1373ConAgra Foods Inc. (ConAgra) opposes the motions.
After considering all argument of counsel, we find that these actions involve common questions of fact with the actions in this litigation previously transferred to the Northern District of Georgia, and that transfer of these actions to the Northern District of Georgia for inclusion in MDL No. 1845 will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. We further find that transfer of these actions is appropriate for reasons that we set out in our original order directing centralization in this docket. In that order, we held that the Northern District of Georgia was a proper Section 1407 forum for actions in which plaintiffs allege harm from consuming and/or purchasing contaminated peanut butter that was manufactured and packaged at ConAgra’s Sylvester, Georgia, plant. See In re ConAgra Peanut Butter Products Liability Litigation, 495 F.Supp.2d 1381 (Jud.Pan.Mult.Lit.2007).
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, these actions are transferred to the Northern District of Georgia and, with the consent of that court, assigned to the Honorable Thomas W. Thrash, Jr., for inclusion in the coordinated or consolidated pretrial proceedings occurring there in this docket.